Matter of Kiara B. v Omar R. (2017 NY Slip Op 01124)





Matter of Kiara B. v Omar R.


2017 NY Slip Op 01124


Decided on February 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2017

Sweeny, J.P., Acosta, Mazzarelli, Manzanet-Daniels, Webber, JJ.


3053

[*1]In re Kiara B., Petitioner-Appellant,
vOmar R., Respondent-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.

Order, Family Court, Bronx County (John J. Kelley, J.), entered on or about December 2, 2014, which denied the petition for a writ of habeas corpus directing respondent to produce the subject child, unanimously affirmed, without costs.
The court properly found that as there was no custody order in place and the mother had no greater right to the custody of the child than the father, the child was not being illegally detained by the father and therefore, the mother did not have a right to habeas corpus relief (Domestic Relations Law § 70).
Moreover, there was an imminent custody petition pending and, as the court advised, the mother could make an application to advance the court date or make an application on notice for custody so that both parties could be heard as to what should happen with respect to custody on a temporary basis.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2017
CLERK